Name: 95/39/EC: Council Decision of 16 January 1995 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: 1995-03-07

 Avis juridique important|31995D003995/39/EC: Council Decision of 16 January 1995 appointing a member of the Committee of the Regions Official Journal L 050 , 07/03/1995 P. 0030 - 0030COUNCIL DECISION of 16 January 1995 appointing a member of the Committee of the Regions (95/39/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat for a member of the Committee has become vacant following the resignation of Mr Konstantinos Klironomos, notified to the Council on 13 July 1994; Having regard to the proposal from the Greek Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Georges Tzanakakis is hereby appointed a member of the Committee of the Regions in place of Mr Konstantinos Klironomos for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 16 January 1995. For the Council The President E. ALPHANDÃ RY (1) OJ No L 31, 4. 2. 1994, p. 29.